o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-143712-09 uil number ---------------------------- ---------------------------------- --------------------------- dear ------------------ i am responding to your letter to senator barbara a mikulski about the department of defense housing assistance program hap you asked if payments made under the hap as expanded by the american_recovery_and_reinvestment_act_of_2009 arra are taxable senator mikulski asked us to respond directly to you the department of defense hap provides payments to certain employees and members of the armed_forces to offset the adverse effects on housing values that result from military base realignment or closure the payments are authorized under the provisions of title united_states_code section individuals can take an income_tax exclusion for payments made under the hap program as in effect on date sec_132 of the internal_revenue_code the arra expanded the statute that authorizes the department of defense to make hap payments sec_1001 of the arra under the arra amendments the department of defense can make hap payments to additional categories of eligible individuals including those adversely affected by the round of defense base closures and realignments certain wounded members of the armed_forces and their spouses and certain members of the armed_forces permanently reassigned during the mortgage crisis unless specifically excluded from income under a provision of the code gross_income for federal_income_tax purposes includes all income from whatever source derived code sec_61 the exclusion from income applies to hap payments that were in effect on date it does not apply to the additional categories of hap payments that the congress enacted as part of arra when the congress expanded the categories of payments that the department of defense can make under its hap it did not make a corresponding amendment to code sec_132 to expand the categories of hap payments that individuals can exclude from income because no conex-143712-09 other code provision excludes hap payments from income individuals receiving those payments must include them in income to the extent they exceed the fair_market_value of the property relinquished in exchange for the payments moreover because individuals receive hap payments with the performance of services these amounts are includible in income as compensation_for services while we are sympathetic to the plight of service men and women who receive these benefits to exclude them from taxation would require legislative action by the congress we note that the house of representatives recently approved legislation addressing this issue and the senate is considering it under s this legislation would amend code sec_132 so that individuals could exclude from gross_income hap benefits as expanded by arra i hope this information is helpful if we may be of further assistance please contact ----- ------------------------------------------------------------------ of my staff at -------------------- sincerely nancy marks division counsel associate chief_counsel tax exempt government entities cc the honorable barbara a mikulski attention ---------------------------
